Citation Nr: 1505576	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-19 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a chronic low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. E. Turner, II, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to June 1971.  As a procedural matter, he was scheduled for a hearing before the Board in February 2011; however, withdrew his request prior to the hearing.  


FINDINGS OF FACT

1.  A low back injury or disease was not shown in service.

2.  Lumbar strain is not causally or etiologically related to service, to include any injury or event therein.  


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.02, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran was diagnosed with lumbar strain.  As it is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); 38 C.F.R. § 3.303(b) does not apply.  

Service connection may also be established with certain chronic diseases, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  As above, lumbar strain is not listed in 38 C.F.R. §§ 3.307, 3.309(a); therefore, the one-year presumption does not apply.  

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (2013); 38 C.F.R. § 3.102 (2014). 

The Veteran has asserted that he has a back disorder that began while he was in the Army, and that he was seen for back problems at Fort Leonard Wood, Missouri and Fort Lewis, Washington.  

Post-service evidence reflects low back symptomatology starting with a work-related injury in late 1999, nearly three decades after service separation.  The Veteran injured his back at work lifting a heavy barrel and was diagnosed with lumbar strain.  At that time, he reported a history of intermittent low back pain since 1992, dating the onset of low back symptomatology to more than two decades after discharge.  While it appears that the lumbar strain resolved suggesting that there is no current disability, the Board will construe the evidence most favorable to the Veteran and consider that he has a current low back disorder for purposes of this decision.  

As noted above, lumbar strain is not a chronic disease under 38 C.F.R. § 3.309(a) and the Board need not consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  Moreover, lumbar strain is not one of the diseases that is subject to the one-year presumption.  Therefore, the threshold issue is whether there is a nexus between the Veteran's lumbar strain and service.  

Even assuming a current low back disorder (the first element), the evidence does not reflect an in-service incurrence or injury despite the Veteran's assertions to the contrary.  Specifically, in the 1969 service induction Report of Medical History, he claimed he had recurrent back pain; however, the corresponding medical examination found the spine to be normal and no back abnormalities were noted.  Therefore, he was considered sound upon entrance to active duty.  

Next, service treatment records fail to show any treatment for back pain or a back injury while in service.  Specifically, the Veteran was seen at Fort Leonard Wood for cramps during a training march and at Fort Lewis for sore throat, chest congestion, and sinus drainage.  He also sought treatment for a scrotal cyst, an eye lesion, and blisters, but he was not seen for back pain or a back injury at either location nor was he seen for back problems at any other duty station.  

At service separation, the Veteran denied having back trouble of any kind in a May 1971 separation Report of Medical History.  The corresponding separation examination again indicated the spine was normal with no abnormalities noted.  Therefore, his lay statements as to in-service low back treatment are not supported by the service records.

As the second element (in-service incurrence) is not demonstrated with respect to the low back, the claim for service connection must be denied.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  As no in-service incurrence is shown, the Board need not address whether there is a causal relationship between the present disorder and service (third element).

The Veteran claimed that the post-service work injury merely aggravated his back that was originally injured in service, but the service treatment records do not support an in-service injury.  Moreover, as a lay person, he does not have the requisite medical knowledge, training, or experience to be able to render a competent nexus opinion regarding the cause of a medically complex disorder of the lumbar spine.  Lumbar spine pathology involves internal and unseen system processes unobservable by the Veteran and he is not shown to have such knowledge, training, or experience to differentiate such symptoms as to all possible etiologies.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by a letter dated in June 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in the same June 2009 letter.  Therefore, the RO effectively satisfied all notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, the RO has obtained pertinent medical records including the Veteran's service treatment records and private treatment reports from the 1999 back injury.  In addition, he provided an authorization release for a Dr. J.K., however there are no medical records from that provider in the claims file.  

In a development letter dated June 2009, the RO acknowledged receiving the records authorization however the address was noted as being missing or incorrect.  The RO requested that the Veteran provide the correct contact information for this health care provider; however, he failed to respond with any information regarding Dr. J.K.  In a VCAA response also in June 2009, he stated he had no further evidence to submit regarding his claim.  

The Board notes that the Veteran has not been provided a VA medical examination in relation to his claim for service connection for a low back disorder.  However, as explained in this decision, the weight of the evidence shows that there was no in-service incurrence of a back injury, to which a competent medical opinion could relate a current disability.  Consequently, there is no reasonable possibility that an examination or opinion could aid in substantiating the current claim for service connection for a back disorder, and thus a VA medical examination is not required.  38 U.S.C.A. § 5103A(a)(2) (2014); see also 38 C.F.R. § 3.159(d) (2014) (noting that "VA will discontinue providing assistance in obtaining evidence for a claim if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim").

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a chronic low back disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


